Appeal from judgment, Supreme Court, New York County (Alfred Donati, J.), rendered July 12, 1994, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in *229the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously dismissed as moot.
Since defendant has been discharged from parole, his request for specific performance of a promised sentence or discretionary reduction of the sentence is moot (Executive Law § 259-j). In any event, the enhanced sentence was appropriate since defendant violated the terms of his plea agreement.
Concur— Nardelli, J. P., Wallach, Williams and Mazzarelli, JJ.